     Case 2:21-cv-01250-MTL--MTM Document 4 Filed 07/23/21 Page 1 of 3




 1   WO                                                                                        JL

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Jose German-Barraza,                            No. CV 21-01250-PHX-MTL (MTM)
10                         Petitioner,
11    v.                                              ORDER
12    United States of America,
13                         Respondent.
14
15          Petitioner Jose German-Barraza, who is confined in the Red Rock Correctional
16   Center in Eloy, Arizona, has filed a pro se document (Doc. 1), in which he requests that his
17   state sentence run concurrently with his previous federal sentence.        The Court will
18   summarily dismiss this action.
19          On May 31, 2011, Petitioner pleaded guilty to one count of illegal re-entry, and on
20   June 2, 2011, he was sentenced to a 60-day term of imprisonment. See United States v.
21   German-Barraza, CR 11-01985-TUC-DTF (D. Ariz. 2011).
22          On May 12, 2021, Petitioner pleaded guilty in Yavapai County Superior Court case
23   #P-1300-CR-202001242 to one count of transportation of a dangerous drug and was
24   sentenced to an eight-year term of imprisonment.1 Petitioner’s of-right post-conviction
25   relief proceeding has not commenced. See Ariz. R. Crim. P. 32.4, 32.7.
26
27          1
              See https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx (search by
28   case number P-1300-CR-202001242 in Yavapai County Superior Court) (last accessed
     July 20, 2021); https://corrections.az.gov/public-resources/inmate-datasearch (search by
     Inmate Number 348614 in Active Inmates) (last accessed July 20, 2021).
     Case 2:21-cv-01250-MTL--MTM Document 4 Filed 07/23/21 Page 2 of 3




 1          Before the court may grant habeas relief to a state prisoner, the prisoner must
 2   exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v.
 3   Boerckel, 526 U.S. 838, 842 (1999).       An Arizona petitioner sentenced to less than the
 4   death penalty may exhaust his federal claims by presenting them in a procedurally proper
 5   way to the Arizona Court of Appeals on direct appeal and/or in post-conviction
 6   proceedings, without seeking discretionary review in the Arizona Supreme Court. Crowell
 7   v. Knowles, 483 F. Supp. 2d 925, 928-30, 933 (D. Ariz. 2007) (following 1989 statutory
 8   amendment, Arizona Court of Appeals has jurisdiction over criminal convictions involving
 9   less than a death sentence); cf. Swoopes v. Sublett, 196 F.3d 1008, 1010 (9th Cir. 1999)
10   (citing pre-1989 statute). To exhaust a claim, a petitioner must describe “both the operative
11   facts and the federal legal theory on which his claim is based so that the state courts [could]
12   have a ‘fair opportunity’ to apply controlling legal principles to the facts bearing upon his
13   constitutional claim.” Castillo v. McFadden, 399 F.3d 993, 999 (9th Cir. 2005) (quoting
14   Kelly v. Small, 315 F.3d 1063, 1066 (9th Cir. 2003), overruled in part on other grounds by
15   Robbins v. Carey, 481 F.3d 1143 (9th Cir. 2007)). The failure to exhaust subjects the
16   Petition to dismissal. See Gutierrez v. Griggs, 695 F.2d 1195, 1197 (9th Cir. 1983).
17          If a prisoner has a direct appeal or initial petition for post-conviction relief pending
18   in state court, the federal exhaustion requirement is not satisfied. See Sherwood v. Tomkins,
19   716 F.2d 632, 634 (9th Cir. 1983) (pending appeal); Schnepp v. Oregon, 333 F.2d 288, 288
20   (9th Cir. 1964) (pending post-conviction proceeding); see also Henderson v. Johnson, 710
21   F.3d 872, 874 (9th Cir. 2013) (“Sherwood stands for the proposition that a district court
22   may not adjudicate a federal habeas petition while a petitioner’s direct state appeal is
23   pending”). The prisoner must await the outcome of the pending state-court challenge
24   before proceeding in federal court, “even where the issue to be challenged in the writ of
25   habeas corpus has been finally settled in the state courts.” Sherwood, 716 F.3d at 634. The
26   pending state-court proceeding could affect the conviction or sentence and, therefore, could
27   ultimately affect or moot these proceedings. Id.
28          Moreover, the abstention doctrine set forth in Younger v. Harris, 401 U.S. 37

                                                  -2-
     Case 2:21-cv-01250-MTL--MTM Document 4 Filed 07/23/21 Page 3 of 3




 1   (1971), prevents a federal court in most circumstances from directly interfering with
 2   ongoing criminal proceedings in state court and applies while the case works its way
 3   through the state appellate process. New Orleans Pub. Serv., Inc. v. Council of City of New
 4   Orleans, 491 U.S. 350, 369 (1989) (“[f]or Younger purposes, the State’s trial-and-appeals
 5   process is treated as a unitary system”); Huffman v. Pursue, Ltd., 420 U.S. 592, 608 (1975)
 6   (“Virtually all of the evils at which Younger is directed would inhere in federal intervention
 7   prior to completion of state appellate proceedings, just as surely as they would if such
 8   intervention occurred at or before trial.”). “[O]nly in the most unusual circumstances is a
 9   defendant entitled to have federal interposition by way of injunction or habeas corpus until
10   after the jury comes in, judgment has been appealed from and the case concluded in the
11   state courts.” Drury v. Cox, 457 F.2d 764, 764-65 (9th Cir. 1972) (per curiam).
12          Petitioner has failed to show special or extraordinary circumstances indicating that
13   he will suffer irreparable harm if this Court abstains from hearing his claims until after he
14   has a chance to present them to the state courts. See Younger, 401 U.S. at 45-46; Carden,
15   626 F.2d at 83-84. Thus, the Court will abstain from interfering in Petitioner’s ongoing
16   state-court criminal proceedings and will dismiss the Petition and this action as premature.
17   IT IS ORDERED:
18          (1)    Petitioner’s document (Doc. 1) and this case are dismissed without
19   prejudice.
20          (2)    The Clerk of Court must enter judgment accordingly and close this case.
21          (3)    Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, in the
22   event Petitioner files an appeal, the Court declines to issue a certificate of appealability
23   because reasonable jurists would not find the Court’s procedural ruling debatable. See
24   Slack v. McDaniel, 529 U.S. 473, 484 (2000).
25          Dated this 23rd day of July, 2021.
26
27
28

                                                 -3-
